512 So. 2d 781 (1987)
Jan Cherry MAY
v.
STATE OF ALABAMA, DEPARTMENT OF HUMAN RESOURCES.
(In the Matter of Paul Edward CHERRY).
Civ. 5803.
Court of Civil Appeals of Alabama.
July 1, 1987.
Roy M. Johnson, III of Watson & Johnson, Alabaster, for appellant.
William Prendergast and Coleman Campbell, Asst. Attys. Gen., for appellee.
L. CHARLES WRIGHT, Retired Appellate Judge.
This case involves the termination of parental rights.
On February 9, 1987 the Shelby County Juvenile Court issued an order terminating the parental rights of Jan Cherry May to Paul Edward Cherry.
Jan Cherry May then appealed the court's termination, alleging: (1) that the trial court erred in terminating her parental *782 rights, and (2) that the State failed to establish that the Shelby County Department of Human Resources had legal custody of the minor child.
The mother's brief presents a one-page argument without citing authority for the propositions presented. The brief is insufficient under Rule 28, Alabama Rules of Appellate Procedure. Failure to cite any authority supporting her arguments precludes us from considering the issues presented. Matter of Moore, 470 So. 2d 1269 (Ala.Civ.App.1985); Alabama Rules of Appellate Procedure 28(a)(5). The judgment below is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. Charles Wright while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.